DETAILED ACTION
Applicant’s 10/19/2021 response to the previous 09/24/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-19 and 21 as amended and/or filed in Applicant’s 10/192021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 30 June 2016 (20160630).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2016/040407 filed on 30 June 2016 (20160630).

Response to Arguments
Applicant’s 10/19/2021 amendments to the claims and arguments in support thereof with respect to the rejections set forth in sections 10-15 of the previous 09/24/2021 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.
Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20130150028 A1 to Akins; Kristine et al. (Akins), US 20170240052 A1 to CARMIGNANI; LUCA et al. and the MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP 2144.04.VI.) fails to teach or render obvious either, 
a device comprising: a sensor component configured to obtain bicycle route information based on one or more sensors; a radio configured to wirelessly communicate the bicycle route information to a remote computing device; a housing comprising at least a portion of the sensor component and the radio; and a removable portion comprising a battery, wherein the removable portion and the housing, when coupled, create a  A human powered transportation vehicle comprising: an activity tracker, the activity tracker comprising: a sensor component configured to obtain route information for the human powered transportation vehicle; a radio configured to wirelessly communicate the route information to a remote computing device; a housing comprising at least a portion of the sensor component and the radio, a coupling member that extends from the housing, and a coupling interface, wherein the coupling member includes one or more locking members for engaging and locking a removable portion, and wherein the coupling interface includes electrical contacts for connecting with a battery in the removable portion; and AMENDMVENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 4 of 10Application Number: 16/3 14,034the removable portion comprising a battery, wherein the removable portion and the housing, when coupled, create a watertight seal between the removable portion and the housing to protect electronic components of the activity tracker as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example,
US 20150122566 A1 to Constien; Hans teaches, inter alia, that it was known to provide waterproof connections in for example, claim 19:
“19. The load and transport cart according to claim 1, wherein the handlebar is provided with a brake actuating device, a device for accelerating, a bell, an indicator light, headlights and a dashboard which includes a compartment having a transparent cover for reading and accommodating a telecommunications device in a water-proof manner, a connection that is connected to the rechargeable battery for charging the telecommunications device, a display device for charge state and safety of the rechargeable battery, and a speed indicator.”

US 20180334216 A1 to Montez; Carla Marie et al. teaches, inter alia, that it was known to provide water-tight enclosures for a mobile computing device mounted to a bicycle in for example para:

“[0052] The subcomponent housing 108 may include a mobile-device holder 140 fixed to the subcomponent housing 108. The mobile-device holder 140 may be adapted to hold the user's mobile computing device 110 during operation of the cycle 20. The mobile-device holder 140 may include a clamshell hinged cover allowing the user's device to be installed and removed from the subcomponent housing 108. The mobile-device holder 140 may be arranged as a weather-tight enclosure having water-resistant gaskets and seals. Thus, the mobile computing device 110 may be conveniently held and protectively enclosed within the subcomponent housing 108 during use. Upon reading this specification, it should be appreciated that, under appropriate circumstances, considering such issues as user preferences, design preference, structural requirements, marketing preferences, cost, available materials, technological advances, etc., other pairing arrangements such as, for example, providing a cartridge feed assembly configured to slidably receive the mobile computing 

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220126                                                                                                                                                                                                      
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665